ANDERSON, J.
(dissenting in part). — To my mind the defendant’s refused charge 2 asserts the law and speaks the truth. It has been often held reversible error to refuse identical charges, with the first portion omitted. — Taylor v. State, 149 Ala. 42, 42 South. 996. Therefore the only excuse for justifying the refusal of this charge is because of that part Avhich instructs that defendant has “proved, Avithout conflict, a good character.” The defendant had the right to have the jury instructed as to the effect of his undisputed evidence. He not only introduced evidence of good character, but he proved a good character beyond dispute or controversy. If the court cannot be required to charge upon the effect of the undisputed eiddence Avithout invading the province of the jury in the present case, it is difficult to suppose a case wherein either side would be entitled to the general charge, or to one upon the effect of the evidence. The headnote 8, in the case of Davis v. State, 152 Ala. 25, 44 South. 561, is inaccurate, as the only charge to Avhich it could relate Avas charge 22, which *19left it open to the jury .as to whether or not defendant-was a man of good character, hut which was evidently condemned because it pretermitted considering the evidence of good character with the other evidence.
Charge 2 in the case of Abrams v. State, 155 Ala. 105, 46 South. 464, was condemned for other reasons than the-fact that it assumed the result of the evidence of good character, whether believed or not. Neither the opinion or the report of this case states whether or not the proof of good character was disputed. Here the evidence ivas undisputed that the defendant bore a good ¡character; and I think the point made against the charge is entirely too technical to deprive this defendant of the benefit of an instruction as to the effect of such a highly important feature of his defense. I think that the case should be reversed, and dissent from the holding of the majority.